IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA ex rel. : Case No. 1:15-CV-00555
BRANDEE WHITE, et al., :
: Judge Susan J. Dlott
Plaintiffs, : Magistrate Judge Karen L. Litkovitz
vs.

MOBILE CARE EMS & TRANSPORT, :
INC., e¢ al., : STIPULATED PROTECTIVE ORDER

Defendants.

 

Plaintiff United States of America, Plaintiffs/Relators Brandee White, Laura L.
Cunningham, and Jeffery M. Wisler, Defendant Mobile Care EMS & Transport, Inc., and
Defendant LogistiCare Solutions, LLC (each a “Party” and together, the “Parties”) desire
to facilitate discovery in this matter while preserving their private, confidential, and
proprietary information as defined herein and, therefore, move the Court to adopt this
Stipulated Protective Order. Pursuant to Rules 26 and 29 of the Federal Rules of Civil
Procedure, it is agreed by the Parties, and hereby ORDERED, ADJUDGED, and
DECREED, by this Court, that:

Ls Scope. This Stipulated Protective Order (the “Order”) governs the handling
of documents, testimony, and other information, including all copies, excerpts, and
summaries thereof, defined below as “Confidential Material,” that the Parties produce or
that any nonparties produce in this action pursuant to a subpoena. This Order also

governs filing of documents. This Order is a qualified protective order, as defined in 45

25790487.1
C.F.R. §164.512(e)(1)(v), in that the Order prohibits the Parties from using or disclosing
Protected Health Information (“PHI”), as defined under the Health Insurance Portability
and Accountability Act of 1996, Pub. L. 104-191, and the applicable regulations at 45
C.F.R. Parts 160, 162, and 164, for any purpose other than this action, and further requires
the return or destruction of PHI (including all copies made) at the conclusion of the
action.

2. Confidential Material Defined. Any documents or information that a Party
believes in good faith contains PHI; private information the confidentiality of which the
asserting party has an obligation, legal duty, or right to protect; or trade secrets,
confidential research, development, or commercial information, may be designated as
Confidential Material subject to this Order and shall not be used except in connection
with the litigation of this case as authorized by this Order. Under these same conditions
any nonparty in receipt of a subpoena issued in this case may also designate any
documents, electronic information, or testimony that they produce as Confidential
Material that will be subject to this Order.

3. Access to Confidential Material. Confidential Material produced by a Party
or nonparty may be inspected only by the Parties, their counsel, paralegals and clerical
employees of the Parties’ counsel, designated persons retained by the Parties to furnish
expert services or advice or to give expert testimony in this Action, and deposition or trial
witnesses. Designated experts shall not inspect or review any Confidential Material until
they have signed the Acknowledgment (attached hereto as Exhibit A) prior to reviewing

the Confidential Material or have been so instructed by the Court in the case of trial

25790487.1
witnesses. Any additional disclosure of Confidential Material shall take place only
pursuant to agreement of counsel, or, absent agreement, pursuant to an order of the Court
upon motion duly made. Nothing herein shall preclude or prevent the Parties from using
their own Confidential Material for any purpose in any fashion.

4. Manner of Designation. Confidential Material shall be designated in any of
the following ways:

(a) With regard to documents, the designation shall be made by placing the
legend “Confidential” or “Confidential - PHI” on the pages of any such
document prior to its production. The designation of confidentiality shall
be made by placing or affixing a stamp or marking on the upper, lower, or
side margin of the document (in such a manner as will not interfere with
the legibility thereof) providing notice that the document is Confidential
and identifying the designating party (e.g., “Confidential - Mobile Care”).

(b) Any party may designate as “Confidential” any document, information, or
testimony. Any nonparty may designate as Confidential any document,
information, or testimony that they produce. Such party or nonparty is
referred to as the “Designating Party.” Only information that the
Designating Party in good faith believes is confidential may be designated
as Confidential.

(c) A Designating Party may designate electronic documents produced in a
native format, such as Excel spreadsheets, as “Confidential” or

“Confidential - PHI” by putting the designation on a slip sheet that

25790487.1
25790487.1

corresponds with the natively produced document and identifying by bates
number in a cover letter accompanying the production of the documents or
information which native files are designated as Confidential Material. A
party may also indicate in the file name of a native file that it contains
confidential information, but only if the party can do so without concealing,
altering, or destroying any of the native file’s metadata. If changing the file
name in this fashion conceals, alters, or destroys metadata, then the party
may not add a Confidential designation to the file name. When a native file
is printed for use in a deposition, for filing under seal, or for any other use
by anyone other than counsel in this case and their employees, then the
party using the document will mark the printed document as

“Confidential.”

(d) With regard to deposition transcripts and any document used during a

deposition including, but not limited to, any document marked as an
exhibit during a deposition, the designation can be made by a Designating
Party no later than 15 business days after receipt of the deposition transcript
or the entry of this Order, whichever is later, by providing written notice to
the other Parties that all or any portion of the deposition transcript,
including any exhibit thereto, be designated as Confidential Material under
the terms of this Order. Prior to the expiration of this 15-day period, all
transcripts and the information contained therein, in whatever form, shall

be deemed Confidential Material under the terms of this Order. All copies
of deposition transcripts that contain Confidential Material shall be
prominently marked “Confidential” or “Confidential - PHI” on the cover
thereof, also indicating the name of the party designating the document as
confidential, e.g., “Confidential - Mobile Care.”

(e) With respect to written discovery answers and responses, the designation
of confidentiality shall be made in the written response. The cover sheet of
the discovery answers and responses and each page containing
Confidential Information shall be identified by marking as provided in
paragraph 4.a. above.

5. Challenging Confidential Designations. A Party shall not be obligated to
challenge the propriety of a designation of information as Confidential Material under
this Order at the time made, and failure to do so shall not preclude a subsequent challenge
thereto. If any Party disagrees at any stage of the proceedings with such a designation,
that Party shall provide to the Designating Party written notice of its disagreement. The
Parties shall first try to resolve such dispute in good faith on an informal basis pursuant
to S.D. Ohio Civ. R. 37.1 and the Court's standing orders. If a motion is ultimately filed,
the document or information shall be kept confidential pending ruling on the motion.
The Designating Party or other Party seeking to have information treated as Confidential
Material shall have the burden of establishing for the Court the basis or need for
confidentiality. The Parties shall comply with S.D. Ohio Civ. R. 5.2.1 and the Court's

standing orders when filing information as Confidential Material under seal.

25790487.1
6, Failure to Make Designation: If, at any time, a Party or nonparty discovers
that it produced or disclosed Confidential Material without designation, it may promptly
notify the receiving Party and identify with particularity the information to be
designated. The receiving Party may then request substitute production of the newly-
designated information. Within 30 days of receiving the claw-back notification, the
receiving Party must (1) certify to the Designating Party it has appropriately marked or,
if substitute production has been requested, destroyed all unmarked copies that it
received, made, and/or distributed; and (2) if it was practicably unable to mark or destroy
any information because disclosures occurred while the receiving Party was under no
duty of confidentiality under the terms of this Order regarding that information, the
receiving Party must reasonably provide as much information as practicable to aid the
Designating Party in protecting the information, consistent with the receiving Party’s
attorney-client, work-product, and/or trial-preparation privileges.

7. Filing of “Confidential” or “Confidential - PHI” Documents Under Seal.
The Parties will follow Southern District of Ohio Local Rule 5.2.1. regarding the filing of
sealed documents. To the extent that a brief, memorandum, or pleading references or
attaches any document marked as “Confidential” or “Confidential - PHI,” then that party
must first seek leave of the Court, by motion, to file the document under seal in
accordance with S.D. Ohio Civ. R. 5.2.1(a) and the Court's standing orders. If the filing
party is the Designating Party, their motion shall state the legal basis for filing under seal.
If the filing party is not the Designating Party, the filing party’s motion shall refer to this

order, shall state the designation (e.g. “Confidential” or “Confidential - PHI,”) and shall

25790487.1
name the Designating Party. The Designating Party shall file a response stating the legal
basis for filing under seal. The filing party shall deliver a courtesy copy of any document
filed under seal to the judicial officer’s chambers (or by electronic mail if the documents
proposed to be filed under seal are no more than 10 pages) and shall serve counsel for the
other parties via electronic mail. If a nonparty designated the document or information
as Confidential Material, then the filing party will also send a copy of the motion to the
designating nonparty via electronic mail. In no circumstances shall a document be filed
under seal without Court permission.

8. Documents Filed Under Seal. In the event the Court grants leave to file a
document under seal, counsel shall prepare two versions of the document, a public and
a confidential version. The public version shall contain a redaction of references to
“Confidential” or “Confidential - PHI,” documents. The confidential version shall be a
full and complete version of the document and shall be filed under seal in accordance
with Local Rule 5.2.1.

g. In-Court Use of Designated Information. If information designated as
Confidential Material pursuant to this Order will or may be offered in evidence at a
hearing or trial, then the offering Party must give advance notice to the Designating Party
prior to offering the information so that any use or disclosure may be addressed in
accordance with the Court’s case-management or other pre-trial order, or by a motion for
order in limine.

In the event that any Confidential Material is used in any Court proceeding herein,

it shall not lose its confidential status through such use, and the Parties shall take such

25790487.1
steps reasonably required to protect its confidentiality during such use. All documents
encompassed by the terms of this Order shall be submitted to the Court’s chambers under
seal, and any and all references to such documents in any motion or memoranda shall
identify the documents as presented under seal.

Should any document or information be ruled not entitled to protection under the
Protective Order by the Court or is publicly filed or publicly used in Court pursuant to
the procedures outlined in this Protective Order, then no party has any further obligation
to keep that document or information confidential under the terms of this Protective
Order.

10. Withdrawal of Designation or Consent to Disclosure or Use. A
designating Party may withdraw its Confidential designation or may consent to the
disclosure or use of such information beyond the terms of this Protective Order, without
prejudice to any designation by any other party, by so notifying all parties to this action
in writing or on the record of a deposition or court proceeding. However, documents or
information previously designated as Confidential will continue to be considered
“Confidential” subject to this Protective Order for seven (7) days following such notice
of withdrawal being provided to all parties to this Action. This will allow any other party
time to consider whether they would like to designate the document as “Confidential.”11.

11. Handling Confidential Material Upon Conclusion of Action. The
termination of proceedings in this Action shall not relieve any person to whom

Confidential Material has been disclosed from the obligations of this Order, unless the

25790487,1
Court orders otherwise. All Confidential Material (including all copies thereof) shall be
returned to the producing Party or nonparty or destroyed at the conclusion of the action.
12. Miscellaneous Provisions.

(a) Nothing herein shall preclude any Party or nonparty from seeking
and obtaining, upon an appropriate showing, additional protection with respect
to the confidentiality of documents or other discovery material.

(b) Any party may apply to the Court, on reasonable notice to all counsel
of record, for relief from or modification of any provision of this Order.

(b) | Nothing contained herein shall prejudice the right of any Party to
object to the admissibility of the Confidential Material subject to this Order for any
reason permissible under applicable law. The Parties do not waive any privilege
or objection which they may have regarding Confidential Material in agreeing to
this Order.

(c) The Parties, by agreeing to this Order, are not waiving any rights
they may have to obtain information or materials, in whatever form, through the
discovery rules as embodied in the Federal Rules of Civil Procedure.

13. The terms of this Order shall continue unless and until modified and or

terminated by further order of this Court or agreement of the Parties.

Lies. L ediwt

United States PistrictJudge VU

25790487,1
sf Erin M. Campbell

James B. Helmer, Jr. (0002878)

Robert M. Rice (0061803)

Erin M. Campbell (0079083)

James A. Tate (0085319)

HELMER, MARTINS, RICE & POPHAM Co., LPA
600 Vine Street, Suite 2704

Cincinnati, Ohio 45202

Telephone: (513) 421-2400

Fax: (513) 42107902
jhelmer@fcalawfirm.com
jpopham@fcalawfirm.com
ecampbell@fcalawfirm.com
jtate@fcalawfirm.com

Attorneys for Relators Brandee White, Laura L.
Cunningham, and Jeffery Wisler

s/ Margaret A. Castro

Margaret A. Castro (0078968)
Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Phone: (513) 684-3711

Fax: (513) 684-6972
Margaret.Castro@usdoj.gov

25790487.1

s/ Chad R. Ziepfel

Chad R. Ziepfel (0084274)
Sanna-Rae Taylor (0091302)

TAFT STETTINIUS & HOLLISTER LLP
425 Walnut Street, Suite 1800
Cincinnati, Ohio 45202

Phone: (513) 357-9368

Fax: (513) 381-0205
cziepfel@taftlaw.com
srtaylor@taftlaw.com

Attorneys for Defendant Mobile Care EMS &
Transport, Inc.

s/ Carolyn A. Taggart

Carolyn A. Taggart (0027107)
Kathleen M. Brinkman (0016269)
Zachary A. El-Sawaf (0089524)

PORTER WRIGHT Morris & ARTHUR LLP
250 East Fifth Street, Suite 2200
Cincinnati, Ohio 45202-5118

Phone: (513) 369-4231

Fax: (513) 421-0991
kbrinkman@porterwright.com
ctaggart@porterwright.com
zelsawaf@porterwright.com

Attorneys for Defendant LogistiCare Solutions,
LLC
EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA ex rel. : Case No. 1:15-CV-00555

BRANDEE WHITE, et al.,
Judge Susan J. Dlott

Plaintiffs, : Magistrate Judge Karen L. Litkovitz

VS.

MOBILE CARE EMS & TRANSPORT,
INC., et al., : ACKNOWLEDGMENT OF
: STIPULATED PROTECTIVE ORDER

Defendants.

 

The undersigned states that he/she has read the Stipulated Protective Order in the
above-captioned case (“Protective Order”) and that in return for the right to have access
to the Confidential Materials as defined in Paragraph 2 of the Protective Order,
acknowledges that he/she has been provided with, has reviewed and understands, and
agrees to comply with the terms of the Protective Order. The undersigned further
acknowledges that he/she may be punished for contempt of court for violating the

Protective Order.

By:

 

Name:

 

Date:

 

25790487,1
